Citation Nr: 1420560	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-45 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic eye disability manifested by blurred vision as due to service-connected disability.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

In November 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  At that hearing and in December 2012, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

The issues of entitlement to a chronic right eye disability manifested by blurred vision and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current chronic left eye disability manifested by blurred vision that is shown to be related to a service-connected disability.



CONCLUSION OF LAW

The Veteran does not have a current chronic left eye disability manifested by blurred vision that is causally related to service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2008 and June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in October 2010. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the November 2012 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

The Veteran seeks service connection for a bilateral eye disability manifested by blurred vision.  In this case, the Veteran does not contend, and the evidence does not show, that he had a chronic eye disability manifested by blurred vision during service.  Instead, the Veteran contends that his eye disability is a result of his service-connected type II diabetes mellitus.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A December 2007 letter from Dr. T.S., a private optometrist, indicates that at that time, the Veteran showed no diabetic retinopathy; and a December 2008 Diabetic Retinal Examination record signed by Dr. T.S. indicates no diabetic retinopathy detected in either eye.  In a March 2008 letter, Dr. W.V., the Veteran's treating family physician, stated that the Veteran requested a letter stating that elevated blood sugars can affect his vision and that "[c]ertainly if blood sugars are running high, it can cause changes in the lens, affecting his vision."

The Veteran underwent VA examination in August 2009 at which time he reported a progressive loss of vision.  The VA examiner diagnosed the Veteran as having blurred vision but noted that it was not a complication of diabetes as there was no evidence of retinopathy.  Diabetic teleretinal imaging for diabetic retinopathy showed mild nonproliferative diabetic retinopathy in the right eye and no diabetic retinopathy in the left eye.  

The Veteran underwent VA examination in January 2010 at which time he reported floaters and seeing yellow lights in vision when in hypoglycemic crisis.  Funduscopic examination was negative for diabetic retinopathy.  Diagnoses included insulin dependent diabetes mellitus without retinopathy and mild senile cataract in both eyes.  In March 2010, the VA examiner who conducted the examination in January 2010 opined that the cataracts were less likely caused by or the result of the Veteran's diabetes mellitus and noted that the development of cataracts was more likely related to his age.

The Board notes that there appears to be a difference of opinion among the medical professionals.  In deciding whether the Veteran has a chronic disability manifested by blurred vision which is the result of his diabetes mellitus, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

Here, the Board notes that in his March 2008 statement, Dr. W.V. does not provide a definitive finding that the Veteran's blurred vision is caused by his diabetes.  In addition, Dr. W.V. does not provide a diagnosis for the Veteran's complaints of blurred vision.  Blurred vision, however, is actually just reported symptomatology.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  Thus, the Board does not find Dr. W.V.'s opinion adequate to establish service connection for a chronic eye disability.
    
In contrast, the August 2009 diabetic teleretinal imaging for diabetic retinopathy confirmed no diabetic retinopathy of the left eye.  Further, Dr. T.S. rendered findings in December 2007 and December 2008 of no diabetic retinopathy and noted the clinical data upon which such findings were based.  Similarly, the January 2010 VA examiner rendered a finding of no diabetic retinopathy and related the Veteran's cataracts to his age.  Thus, the Board finds this evidence against the claim extremely probative.         

As such, the record does not include any opinion linking a chronic left eye disability to the Veteran's service-connected diabetes mellitus.  

Although the Veteran contends that he has blurred vision related to his service-connected diabetes mellitus, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosis and etiology of his complaints of blurred vision, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a chronic left eye disability manifested by blurred vision as due to service-connected disability is denied.


REMAND

With respect to the Veteran's contention that he has blurred vision in his right eye related to his service-connected diabetes, as noted above, diabetic teleretinal imaging in August 2009 found mild nonproliferative diabetic retinopathy in in the right eye; however, funduscopic examination was negative for diabetic retinopathy in the right eye.  Thus, it is the Board's opinion that a determination should be made as to which of these tests is more conclusive.

With respect to the issue of entitlement to a TDIU, at the November 2012 Travel Board hearing, the Veteran testified that his private physician felt that his diabetes was getting worse.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Veteran should be provided an opportunity to report for a current VA examination to ascertain the current status of his service-connected type II diabetes mellitus and related complications.

Further, evidence of record indicates that the Veteran has been determined as disabled by the Social Security Administration (SSA).  VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right eye blurred vision and service-connected diabetes mellitus, peripheral neuropathy, and erectile dysfunction that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  Medical and adjudication records from the Social Security Administration should be obtained and associated with the claims file.  All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if records are not available.

3.  The claims file should be reviewed by the VA optometrist who conducted the January 2010 VA examination to provide an explanation as to the difference between diabetic teleretinal and funduscopic examinations and to provide an opinion as to which test provides a more valid and reliable picture of the Veteran's eye health.  If the VA optometrist who conducted the January 2010 VA examination is unavailable, the requested explanation and opinion may be provided by a different VA optometrist.  

4.  After the above has been completed, the Veteran should be afforded an appropriate VA examination to determine the current severity of the Veteran's service-connected diabetes mellitus, peripheral neuropathy, and erectile dysfunction.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  

In accordance with the latest worksheets for rating these service-connected disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of such disabilities.  

The examiner is to provide a detailed explanation of the functional impairment caused by the service-connected disabilities.  In providing the requested opinion, the examiner must consider the degree of interference with the capacity for employment caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected disabilities.  The requested opinion must also take into consideration the relevant employment and educational history.  A complete rationale for any opinions expressed must be provided. 
 
5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


